DETAILED ACTION
This communication is responsive to the RCE with amendment filed 04/28/2022.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 11, the limitation of “no adhesive bridge” in line 2 is indefinite, since negative limitation has involved.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 1-8 and 12-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuda et al. (U. S. Pat. - 7,394,913).
Regarding claim 1, Matsuda et al. disclose a loudspeaker driver moving system comprising: a bobbin (3); a diaphragm (8); and an elastic damping ring (A) interposed between and directly attached respectively to the bobbin and the diaphragm (Fig. 4). But Matsuda et al. may not specially teach in detail of the material for forming elastic damping ring as claimed. Since Matsuda et al. do teach an adhesive material for the elastic damping ring and suggest for modification the invention (col. 6, lines 3-7), and providing suitable adhesive means to assemble the diaphragm and bobbin of a loudspeaker is very well known in the art (Official Notice). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide or select suitable, especially commercially available adhesive material for the elastic damping ring, such as elastic silicon glue with material exhibiting a Young’s modulus of at least 40 or 41 MPa, for the loudspeaker taught by Matsuda et al., in order to effectively and efficiently manufacture the loudspeaker for certain applications.
Regarding claim 2, Matsuda et al. further disclose the loudspeaker driver moving system, wherein the elastic damping ring (A) circumscribes an outer circumference of the bobbin (3), and the diaphragm (8) circumscribes an outer circumference of the elastic damping ring.
	Regarding claim 3, Matsuda et al. further disclose the loudspeaker driver moving system, wherein the elastic damping ring (A) is fixed to the outer circumference of the bobbin (3) along at least seventy-five percent (75%) of the outer circumference of the bobbin, and the diaphragm (8) is fixed to the outer circumference of the elastic damping ring (A) along at least seventy-five percent (75%) of the outer circumference of the elastic damping ring (Figs. 1-2).
Regarding claim 4, Matsuda et al. further disclose the loudspeaker driver moving system, wherein the elastic damping ring (A) is fixed to the outer circumference of the bobbin (3) along at least ninety-nine percent (99%) of the outer circumference of the bobbin, and the diaphragm (8) is fixed to the outer circumference of the elastic damping ring (3) along at least ninety-nine percent (99%) of the outer circumference of the elastic damping ring (Figs. 1-2).
Regarding claim 5, Matsuda et al. further disclose the loudspeaker driver moving system, wherein the elastic damping ring (A-C) is fixed to the diaphragm (8) using one or more adhesives (A-C).
Regarding claim 6, Matsuda et al. further disclose the loudspeaker driver moving system, wherein the bobbin (3) is configured to oscillate along a central axis of a static structure attached to the diaphragm (8), and the elastic damping ring (A) is interposed between the bobbin and the diaphragm along a radial line perpendicular to the central axis (Fig. 1).
Regarding claims 7-8, Matsuda et al. further disclose the loudspeaker driver moving system, wherein the elastic damping ring (A) includes a main body abutting the bobbin (3). But Matsuda et al. may not specially teach in detail for the main body as claimed. Since Matsuda et al. do suggest for modification the invention (col. 6, lines 3-7) and providing suitable elastic damping ring with a desirable main part for a loudspeaker is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable elastic damping ring, such as with main part thickness of 1-2 mm, for the loudspeaker taught by Matsuda et al., in order to effectively and efficiently manufacture the loudspeaker.
Regarding claims 12-13, based on the rejection above, Matsuda et al. et al. may not specially teach in details for the material forming the diaphragm and the bobbin as claimed. Since Matsuda et al. do suggest for modification the invention (col. 6, lines 3-7) and providing suitable material to form the diaphragm and the of a loudspeaker is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable material, such as paper for the diaphragm and plastic for the bobbin of the loudspeaker taught by Matsuda et al., in order to effectively and efficiently manufacture the loudspeaker for certain applications.
Regarding claim 14 and 17-18, based on the rejection above, Matsuda et al. may not specially teach in details of the materials for forming the diaphragm, bobbin and elastic damping ring as claimed. Since Matsuda et al. do suggest for modification the invention (col. 6, lines 3-7) and providing suitable material for the diaphragm, and bobbin of a loudspeaker is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable elastic damping ring, such as with materials exhibiting a Young’s modulus of at least 3,000 MPa for the diaphragm, and with materials exhibiting a Young’s modulus of at least 4,000 MPa for the bobbin, of the loudspeaker taught by Matsuda et al., in order to effectively and efficiently manufacture the loudspeaker for certain applications.
Regarding claims 15-16, Matsuda et al. further disclose the loudspeaker driver moving system, wherein the elastic damping ring (A-C) is fixed to the diaphragm (8) using one or more adhesives (A-C). But Matsuda et al. may not specially teach in detail of the material for forming elastic damping ring as claimed. Since Matsuda et al. do teach an adhesive material for the elastic damping ring (A-C) and suggest for modification the invention (col. 6, lines 3-7), and providing suitable adhesive means to assemble the diaphragm and bobbin of a loudspeaker is very well known in the art (Official Notice). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide or select suitable, especially commercially available adhesive material for the elastic damping ring (B or C), such as elastic silicon glue with material exhibiting a Young’s modulus of at least 1000 MPa, for the loudspeaker taught by Matsuda et al., in order to effectively and efficiently manufacture the loudspeaker for certain applications.
Claims 1 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Funahashi et al. (U. S. Pat. - 7,844,071).
Regarding claim 1, Funahashi et al. disclose a loudspeaker driver moving system comprising: a bobbin (2); a diaphragm (3); and an elastic damping ring (16) interposed between and directly attached respectively to the bobbin and the diaphragm (Figs. 1-2). But Funahashi et al. may not specially teach in detail of the material for forming elastic damping ring as claimed. Since Matsuda et al. do teach an adhesive material for the elastic damping ring and suggest for modification the invention (col. 3, lines 58-68), and providing suitable adhesive means to assemble the diaphragm and bobbin of a loudspeaker is very well known in the art (Official Notice). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide or select suitable, especially commercially available adhesive material for the elastic damping ring, such as elastic silicon glue with material exhibiting a Young’s modulus of at least 40 or 41 MPa, for the loudspeaker taught by Funahashi et al., in order to effectively and efficiently manufacture the loudspeaker for certain applications.
Regarding claim 9, Funahashi et al. further disclose the loudspeaker driver moving system, wherein the bobbin (2) is configured to oscillate along a central axis of a static structure (5) attached to the diaphragm (3), and the elastic damping ring (16) includes a main body abutting the bobbin and a tapered lip curling radially outward from an axially-forward end of the main body (Fig. 2).
Regarding claim 10, Funahashi et al. further disclose the loudspeaker driver moving system, wherein the diaphragm is at least partly attached to the elastic damping ring along the tapered lip (Fig. 2).
Response to Amendment
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc M. Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.

/SUHAN NI/Primary Examiner, Art Unit 2651